OPINION
By MINTON, J.
The petitioner, while residing in Dade County, Florida, filed a suit for divorce from his wife, who had separated from him and gone to Ohio, where she had established her residence. The wife was not personally served, nor did she appear in person or by attorney in the Florida suit. Service on her was constructive only. A divorce decree was granted petitioner by the Florida court, and he contends that that court also denied alimony to the respondent.
*515Later, the respondent wife instituted a suit in Ohio for divorce and for alimony. The petitioner appeared and set up the divorce obtained in Florida. The Ohio court found that the respondent had established grounds for divorce in Ohio but denied the divorce because Florida had already decreed a divorce to the petitioner. The Ohio court proceeded to pass on the question of alimony and granted the wife alimony, taking into account the total property owned by the petitioner. The petitioner appealed to the Court of Appeals, 99 Oh Ap 7, 58 O. O. 79, 130 N. E. (2d), 710, and then to the Supreme Court of Ohio, which affirmed the judgments of the lower courts. 162 Oh St 406, 55 O. O. 234, 123 N. E. (2d), 267. Petitioner argued and contends here that the Ohio courts have denied full faith and credit to the Florida decree. We granted certiorari. 349 U. S., 915, 75 S. Ct., 604, 99 L. Ed., 1248.
The sole question presented by the petition for certiorari was whether the Ohio courts were required to give full faith and credit to the ex parte Florida divorce decree, which petitioner alleges not only granted him a divorce, but also decreed that the wife was not entitled to alimony. As we interpret the Florida decree, however, the Florida court did not purport to adjudicate the absent wife’s right to alimony. The Ohio courts, therefore, in awarding alimony to the wife, did not in fact fail to give full faith and credit to the Florida decree. Accordingly, we do not reach the constitutional question sought to be presented. But even if there is doubt as to the meaning of the Florida decree, we should construe its action as a refusal to pass on the question of alimony and thus avoid the constitutional question as to its power to do so.
The Florida court found that Mrs. Armstrong “has not come into this court in good faith or made any claim to the equitable conscience of the court and has made no showing of any need on her part for alimony. It is therefore, specifically decreed that no award of alimony be made to the defendant * * *.” Taken literally, that language means only that, for the reasons it gave, the court would refrain from making an affirmative award of alimony to the wife, not that it adjudicated in favor of the husband that his wife was not entitled to alimony. The husband’s bill of complaint did not ask for greater relief. It offered to show that Mrs. Armstrong’s interest in jointly held property was “ample to support the defendant and that she has no further need of alimony.” The purpose of this offer, however, was revealed by the next sentence of the complaint: “Nevertheless the plaintiff hereby offers to do equity and to abide by such orders or decrees, with reference to the settlement of the property affairs, as to this court may be deemed equitable.” Thus the husband did not seek a decree holding the wife not entitled to alimony but rather merely submitted to the court’s jurisdiction to condition its grant of divorce to him upon an award of alimony to his wife. The prayer for relief was fully satisfied by the decision that protection of the absent wife did not require the court to fix alimony before granting the divorce.
The Florida master’s report is confirmatory of the limited scope of the decree. The master stated that “the question of the wife’s alimony, if any, cannot be determined at this stage of the proceeding,” pointing out that most of the marital property was in the wife’s possession in Ohio and was the subject matter of litigation pending there. He accord*516ingly found that “the defendant is not entitled to receive alimony * * * under the facts and circumstances presented in the case” and recommended “that no award of alimony be made.” The master’s recommendation meant no more than that the question of alimony should not be decided because the wife had in her possession property adequate to meet her immediate needs, and the unresolved litigation made it impossible to determine her future needs. Presumably, the court’s decree meant no more when it adopted in terms the master’s recommendation that “no award of alimony be made.” Like the master’s report, the decree expressly recognized that the parties’ property rights depended upon the outcome of the pending litigation in Ohio and that the wife had not shown any need for alimony.
When the Florida court said, “it is, therefore, specifically decreed that no award of alimony be made to the defendant,” it recognized that no issue of alimony should be decided by it. The court simply said that no award of alimony be made — a purely negative assertion that it would not pass on the question.
It is true that the decree “that no award of alimony be made” was followed in the same sentence by a declaration, based on the court’s and master’s view of Florida property law, quieting title in the husband to certain Florida real property. At most, however, the fact that both matters were dealt with in a single sentence suggests only that the court might have reserved alimony out of that specific property had it concluded that such action was necessary to protect the wife’s interest. That it did not do so is consistent with our conclusion that the Florida court did no more than refrain from awarding alimony at that time.
There was a valid decree in Florida dissolving the bonds of matrimony. There was no decree as to alimony. Ohio had personal service on both parties in a suit for divorce and alimony brought there by Mrs. Armstrong. The court denied her a decree of divorce because Florida had already dissolved the bonds of matrimony. The Ohio court found that, but for the decree in Florida, Mrs. Armstrong had established grounds for divorce in the Ohio suit. It considered that the matter before it was not a division of property, but an application for alimony, and it proceeded to hear evidence on that basis and finally entered a personal judgment against the defendant husband for alimony. The Ohio court, which had complete jurisdiction of both parties and the cause of action, entered a decree as to alimony only, which decree seems clearly authorized by the Ohio cases. Slapp v. Slapp, 143 Oh St 105, 38 O. O. 47, 54 N. E. (2d), 153; Cox v. Cox, 19 Oh St 502. The Florida judgment was given full faith and credit by Ohio as far as the judgment in Florida went, and no other questions are presented here.
Judgment affirmed.